Citation Nr: 1640155	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  11-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative joint disease (DJD) of the right wrist, rated as noncompensably disabling prior to November 17, 2015 and 10 percent disabling thereafter.

2.  Entitlement to service connection for neuropathy of the right upper extremity.

3.  Entitlement to service connection for obstructive sleep apnea, to include as due to herbicide exposure and secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or secondary to service-connected disability and claimed sleep apnea. 

5.  Entitlement to service connection for a cardiac arrhythmia, to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In September 2011 correspondence, the Veteran withdrew his request for a Travel
Board hearing.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C F R § 20 704 (e) (2015).

The Board remanded the case for further action by the originating agency in September 2015.  At that time, the issues on appeal included entitlement to service connection for erectile dysfunction.  Service connection for this disability was granted in a December 2015 rating decision effective April 22, 2010.  The award of service connection for erectile dysfunction constitutes a full grant of the benefit sought by the Veteran and this claim is no longer before the Board.    

The issues of entitlement to service connection for sleep apnea, hypertension, and a cardiac arrhythmia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right wrist DJD manifests pain and limited motion without ankylosis throughout the claims period. 

2.  The Veteran does not have a chronic disability manifested by neurological impairment of the right upper extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not higher, for DJD of the right wrist are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2015).

2.  Neurological impairment of the right upper extremity was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the case was remanded by the Board in September 2015 for additional evidentiary development.  VA has complied with the remand orders of the Board and associated additional records of private and VA treatment to the record.  The Veteran was also provided orthopedic and neurological examinations of his right wrist and upper extremity in November 2015.  The examinations were accompanied by a VA medical opinion stating that the Veteran did not have a neurological disability of the right upper extremity.  The medical opinion was based on a well-reasoned rationale and an accurate presentation of the facts of the case.  The November 2015 VA medical opinion is therefore adequate and in compliance with the Board's September 2015 remand instructions.  

With respect to the November 2015 orthopedic examination of the Veteran's right wrist, the Board must determine whether the examination report complies with a recent decision of the Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the November 2015 VA examination findings and concludes that they meet the specifications of Correia.  The examination report includes range of motion studies of the right and left wrists with additional testing indicating there was no pain on weight-bearing.  Although the examination report does not specify whether the test results were for active motion, passive motion, or both, as discussed below, the Board has assigned the maximum possible rating for limited wrist motion throughout the claims period.  Thus, it is not possible for the Veteran to obtain a higher rating based on any additional limitation of motion.  To the extent there may be any deficiency with the November 2015 VA examination report, there is clearly no prejudice to the Veteran as a result.  

The Veteran's claims were readjudicated in a December 2015 supplemental statement of the case (SSOC) and rating decision and VA has therefore fully complied with the remand orders of the Board.  


Increased Rating Claim

Service connection for DJD of the right wrist was granted in the September 2009 rating decision on appeal.  An initial noncompensable evaluation was assigned effective May 7, 2009.  An increased 10 percent evaluation was granted in a December 2015 rating decision effective November 17, 2015.  The Veteran contends that a higher initial rating is warranted as he experiences right wrist pain that limits the motion and strength of the right hand. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

The Veteran's right wrist arthritis is currently rated as noncompensably disabling prior to November 17, 2015 with a 10 percent evaluation assigned thereafter.  
The Board finds that an initial 10 percent evaluation is warranted throughout the claims period for the service-connected right wrist disability under Diagnostic Code 5003 for degenerative arthritis.  

Under Diagnostic Code 5003, a 10 percent evaluation is assigned for each major joint or group of minor joints affected by arthritis and productive of noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The November 2015 VA examination report confirms the presence of right wrist arthritis based on imaging studies and the Veteran's service-connected disability specifically contemplates DJD of the right wrist.  Range of motion of the right wrist was painful and limited at VA examinations conducted in August 2009 and November 2015.  The limitation of motion was also not of sufficient severity to warrant a compensable evaluation under the criteria specifically pertaining to wrist disabilities.  An initial 10 percent evaluation is therefore appropriate throughout the claims period for right wrist arthritis confirmed by X-ray and manifested by noncompensable painful motion.  A rating in excess of 10 percent is not warranted under Diagnostic Code 5003 as the Veteran's service-connected condition is limited to the individual right wrist joint.

The Board has considered whether an initial rating in excess of 10 percent is warranted under any of the other criteria for rating the wrist.  The Veteran is already in receipt of a 10 percent rating for painful motion and this is the maximum evaluation possible under Diagnostic Code 5215 for limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (providing 10 percent ratings for dorsiflexion limited to less than 15 degrees and limitation of palmar flexion in line with the forearm).  A rating in excess of 10 percent is therefore not possible based on limitation of motion of the service-connected wrist. 

A higher rating is possible under Diagnostic Code 5214 for ankylosis of the wrist, but the record clearly shows that the Veteran's right wrist is not ankylosed.  VA examiners who physically examined the Veteran's wrist in August 2009 and November 2015 concluded that it was not ankylosed.  Range of motion was consistently reduced upon examination and the VA examiners found that the Veteran experienced some functional impairment.  However, the Veteran has not required or sought treatment specifically for the right wrist disability and even with consideration of all relevant functional factors, it is clear the Veteran has always retained some useful motion of his right wrist.  Additionally, as the Veteran is already in receipt of the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11 (1996).  Therefore, the assignment of an initial rating higher than 10 percent for the service-connected right wrist DJD based on ankylosis under Diagnostic Code 5214 is not appropriate.  

In sum, the Veteran's DJD of the right wrist warrants an initial 10 percent rating, but not higher, throughout the claims period.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against a schedular rating higher than that assigned above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's right wrist arthritis is manifested by symptoms of pain and decreased motion and strength.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's impairment is contemplated by the rating criteria, referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a formal claim for TDIU in July 2012.  In a February 2013 rating decision,  service connection for multiple myeloma was granted and a total schedular rating (i.e., a 100 percent rating) was assigned for the disability effective March 26, 2012.  At that time, the RO found that the Veteran's claim for TDIU was rendered moot by the award of a total schedular rating.  The Board observes that the assignment of a total schedular rating does not necessarily render the claim for a TDIU completely moot.  A TDIU could be warranted in addition to a schedular 100 percent evaluation if the TDIU is granted for a disability other than the disability for which a 100 percent rating was in effect.  This would also entitle the Veteran to a specific category of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, while a TDIU is not necessarily moot with respect to the right wrist increased rating claim, the Veteran does not contend and the record does not show that he is unable to work due to the service-connected right wrist disability.  He contends that the condition manifests as constant aching and pain that results in limitation of function, but there is simply no objective or subjective evidence indicating that the disability has affected the Veteran's employability.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected right wrist disability.


Service Connection Claim

The Veteran contends that service connection is warranted for neurological impairment of the right upper extremity as it was incurred due to a right wrist fracture during active duty service.  In the alternative, the Veteran contends that he developed right upper extremity neuropathy due to herbicide exposure during service in Vietnam.  After review of the entire record, the Board finds that the Veteran does not have a chronic neurological disability of the right upper extremity.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service and post-service treatment records do not document any complaints or treatment for a neurological disorder of the right upper extremity.  In 1968, the Veteran fractured his right wrist while serving in Vietnam and was transferred to Walter Reed Hospital in the United States for treatment.  The May 1968 hospital summary notes that the Veteran did not have any nerve deficit as a result of the right wrist fracture.  His upper extremities were normal upon physical examination for separation in July 1968 and no neurological problems were identified or reported on the examination report or accompanying report of medical history.  
Post-service treatment records are also negative for evidence of a neurological disorder of the right upper extremity.  VA treatment records indicate that the Veteran developed peripheral neuropathy of the lower extremities as a result of medication and treatment for multiple myeloma in 2012, but there are no findings related to the right upper extremity.  

The Veteran was also provided VA examinations of the right wrist in August 2009 and November 2015.  Both examiners found that the right upper extremity was neurologically normal and the November 2015 VA examiner specifically found that the Veteran did not have right arm neuropathy or a peripheral nerve disability.  The examiner further noted that physical examination of the right upper extremity was not consistent with neuropathy and there was no evidence of a medical evaluation for the reported condition in the Veteran's records.  

The Board has considered the statements from the Veteran that he has a chronic neurological disability of the right upper extremity due to an in-service wrist fracture or herbicide exposure.  He denied experiencing any numbness or tingling in the right arm during the August 2009 VA examination, but reported experiencing weakness of strength and grip as a manifestation of a neurological disorder.  More recently, the Veteran told the November 2015 VA examiner that his right hand would "fall asleep" when he was sleeping, but the symptoms of tingling and numbness would resolve a few minutes after waking.  The Veteran also reported this sensation had been present since his separation from service in 1968.  
The Veteran is competent to report the symptoms he experiences, but in this case, his reports of neurological symptoms of the right upper extremity since service are inconsistent with the other evidence, including the absence of any complaints or findings of a right arm neurological disorder during service and for more 40 years thereafter.  

The Veteran is also not competent to diagnose himself with a chronic neurological condition of the right arm; the claimed disability is of such complexity that specialized training is necessary to identify and properly diagnose it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The symptoms reported by the Veteran are generalized and could constitute evidence of any number of conditions affecting different systems of the body.  In short, the Veteran's statements are not sufficient to establish the presence of a neurological disability of the right upper extremity.

The Board therefore finds that the medical evidence, based on objective testing and including the findings of the August 2009 and November 2015 VA examiners, clearly outweighs the Veteran's lay statements regarding the presence of a current neurological disability of the right upper extremity.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the preponderance of the evidence is against the claim and it is denied.


ORDER

Entitlement to an initial 10 percent rating, but not higher, for DJD of the right wrist is granted. 

Entitlement to service connection for neuropathy of the right upper extremity is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to further develop the evidence with respect to the remaining issues on appeal.  

First, efforts must be made to obtain records of private treatment reported by the Veteran.  In October 2015, the Veteran submitted a statement and a medical release form authorizing VA to obtain private medical records pertaining to the claims for entitlement to service connection for hypertension and a cardiac arrhythmia.  Although the physician and evaluation identified by the Veteran in connection with the claimed arrhythmia actually refer to the December 2014 VA contract examination (a copy of which is included in the record), the records specified as pertaining to the claimed hypertension are not currently part of the claims file.  There is also no indication that they were ever requested and such efforts must be taken in accordance with VA's duty to assist.  38 C.F.R. § 3.159(c)(1) ("VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency..."). 

Second, additional VA medical opinions are necessary to determine the etiology of the claimed cardiac arrhythmia and sleep apnea.  VA examinations were provided for these conditions in November 2015, but the medical opinion issued with respect to the Veteran's sleep apnea is not adequate as it is not accompanied by any rationale or explanation.  The November 2015 VA examiner also found that the Veteran did not have an arrhythmia disability at any time since May 2009 and accordingly did not provide a medical opinion addressing the etiology of the claimed condition.  Despite the November 2015 examiner's finding, the Board notes that a December 2012 private sleep study documented frequent cardiac arrhythmias on electrocardiac monitoring.  Additionally, the Veteran manifested nonsustained ventricular tachycardia (a type of arrhythmia) during an August 2016 VA electrophysiology (EP) study.  The study report characterized the arrhythmia as insignificant, but similar arrhythmias have been observed at several times since June 2004.  The Board therefore finds that a medical opinion addressing the etiology of the claimed arrhythmia is necessary as the record contains adequate evidence of a current disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at his current address and ask him to complete another medical release form for the Center for Pain Management in Wilmington, North Carolina, to include records dating from April to July 2014 pertaining to hypertension.  

If a valid release form is received, obtain the complete records of treatment reported by the Veteran.  All efforts made to obtain the records should be documented in the claims file, and if any records are unavailable, the Veteran and his representative should be informed and provided the opportunity to submit the requested records.

2.  Provide the claims file to an examiner with the appropriate expertise to render a medical opinion addressing the etiology of the Veteran's obstructive sleep apnea.  

Based on a complete review of the claims file, the examiner must state whether the Veteran's sleep apnea is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent),  aggravated by service-connected PTSD.  The Veteran was diagnosed with obstructive sleep apnea based on a December 2012 private sleep study.  The Veteran contends that his service-connected PTSD and associated sleep impairment have permanently aggravated his sleep apnea.  In April 2012, he submitted a book excerpt indicating that sleep disorders can accompany PTSD.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Provide the claims file to an examiner with the appropriate expertise to render a medical opinion addressing the etiology of the Veteran's cardiac arrhythmia.  

Based on a complete review of the claims file, the examiner must state whether the Veteran's cardiac arrhythmia, characterized as nonsustained ventricular tachycardia, is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his presumed herbicide exposure during active duty service in Vietnam. 

The Veteran first complained of tachycardia during a June 2004 VA Agent Orange registry examination.  He was referred to a VA cardiologist for a stress test and developed nonsustained and prolonged periods of ventricular tachycardia.  He started taking a beta blocker, metoprolol, and was referred to a private cardiologist for further evaluation.  In April 2005, a private cardiologist recommended the Veteran undergo a cardiac catheterization in light of the nontypical and polymorphic nature of his ventricular tachycardia.  A May 2005 cardiac catheterization showed normal coronary arteries and an EP study was recommended.  The Veteran declined further testing, but was seen by a second private cardiologist in January 2006.  He was diagnosed with exercise-induced wide QRS tachycardia characterized as asymptomatic ventricular tachycardia.  He was taken off the beta blocker due to intolerance and did not report any further episodes of tachycardia until approximately December 2010 at the Omaha VA.  The Veteran subsequently developed coronary artery disease and experienced a myocardial infarction; he is service-connected for this condition.  Additional episodes of cardiac arrhythmia were observed at the December 2012 sleep study and August 2016 EP study.  

The examiner must provide a complete rationale for all opinions expressed.  The examiner may not base any medical opinion solely on the fact that cardiac arrhythmias are not recognized by VA as presumptively associated with herbicide exposure.  The Veteran's exposure to herbicides in Vietnam is acknowledged and service connection is possible with evidence of a direct link between his cardiac arrhythmia and such exposure. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


